Petitioner, a criminal sexual psychopathic person, seeks a writ of mandamus directing defendant to hear his petition which was denied as insufficient. *Page 756 
In Re Rowan, 305 Mich. 231, we said:
"We interpret the provision (Act No. 165, § 7, Pub. Acts 1939 [Comp. Laws Supp. 1940, § 6991-7, Stat. Ann. 1943 Cum. Supp. § 28.967 (7)]) to be mandatory in this respect if jury trial is demanded by the petitioner within the time limited therein."
To this we add: The statute requires that the petition must show a factual basis for the claim of full recovery.
Such showing not having been made, the writ of mandamus is denied.
NORTH, C.J., and STARR, WIEST, BUTZEL, BUSHNELL, SHARPE, BOYLES, and REID, JJ., concurred.
 *Page 1